Citation Nr: 0514807	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  04-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as jungle rot.

2.  Entitlement to an increased evaluation for osteoarthritis 
of the left great toe, currently evaluated as 20 percent 
disabling. 



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to July 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for a skin 
disorder.  The case was certified to the Board by the Newark, 
New Jersey RO. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not have a disease or injury of the skin 
during service.

3.  The veteran does not have a current disorder of the skin 
of the genital and groin area.

4.  Hyperkeratosis of the feet was first noted many years 
after service, and is not related to service.


CONCLUSION OF LAW

A skin disorder, to include claimed jungle rot, was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.159 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.

VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

VA also has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In July 2003, the RO sent the veteran a notice 
addressing these matters with regard to his skin disorder 
claim.

VA's duty includes undertaking efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any other source.  The veteran 
is required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for compensation benefits, the 
duty to assist includes providing a VA medical examination or 
obtaining a medical opinion if VA determines that such an 
examination or opinion is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c).  

The veteran's claims file contains his service medical 
records and VA treatment records.  All available identified 
private treatment records have been obtained, and there is no 
indication that any pertinent evidence was not received.  The 
veteran has had VA medical examinations, but he has not had a 
VA examination that specifically addressed the nature and 
etiology of any skin disorder.  

In this regard, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) reviewed the 
relevant subsection of the regulation, 38 C.F.R. § 
3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  The Federal Circuit noted that the regulation, 
unlike the statute, contained a requirement that the claimant 
establish that he has suffered an event, injury, or disease 
in service in order to trigger VA's obligation to provide a 
VA medical examination or obtain a medical opinion.  The 
Federal Circuit found that the regulation properly filled a 
gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In this case, the veteran claims that he has a skin disorder 
that he describes as jungle rot, and that the disorder began 
during service.  He has claimed that the disorder affects the 
skin of his feet and genital/groin area.  His service medical 
records are silent for skin complaints or disorders.  There 
is no evidence of a skin disorder for many years after 
service.  Recent examinations of both feet reveal 
hyperkeratosis of the skin and mycosis of the toenails.  
There is no medical evidence of any disorder of the skin of 
the genital and groin area.  Under these facts, the Board 
finds that it is not necessary to order a medical examination 
to determine the nature and etiology of any skin disorder.  
The Board reaches this conclusion because any such opinion 
could not establish the existence of the claimed in-service 
skin disease.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the veteran's recitation of medical 
history).

In the July 2003 VCAA letter, VA asked the veteran to advise 
VA if there were any other information or evidence he 
considered relevant to his claims.  In the July 2003 letter, 
a December 2003 statement of the case, and a March 2004 
supplemental statement of the case, VA advised the veteran 
what evidence VA had requested, and what evidence VA had 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled.

VA's communications with the veteran have not included a 
specific notification that he needed to submit all evidence 
in his possession.  Still, VA has told the veteran that it 
was his responsibility to ensure that VA received all records 
which were not in the custody of either a Federal department 
or agency.  Hence, to the extent that VA may have failed to 
fulfill any duty to notify and assist the veteran, the Board 
finds that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).



Service Connection for Skin Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.  

The veteran contends that he developed a skin disorder, 
jungle rot, during service.  He reports that the disorder now 
affects the skin of his feet, and genital/groin area.

The veteran's service medical records, including the report 
of his separation examination, are silent for skin complaints 
or findings.  The veteran has not reported any medical 
treatment since service of a skin disorder affecting the 
genital/groin area.  With respect to the skin on the 
veteran's feet, hyperkeratosis was noted on VA examination in 
July 2003.  Onychomycosis of the toenails is noted in VA and 
private medical records dated from 1998 forward.  Notably, 
there is no medical finding or opinion linking 
hyperkeratosis, or any other skin disorder, to any disease or 
injury during the veteran's service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
service connection for a skin disorder.  

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for a skin disorder, 
claimed as jungle rot, is denied.


REMAND

In a September 2004 rating decision, a 20 percent rating was 
assigned for osteoarthritis of the left great toe.  In 
October 2004, the veteran, through his representative, 
submitted a statement from a private podiatrist regarding the 
condition of the veteran's left great toe.  The submission of 
that statement after the issuance of the rating decision 
granting a 20 percent rating is a notice of disagreement.  As 
the RO has yet to issue a statement of the case in response 
to this notice of disagreement, the issue must be remanded to 
the RO for the issuance of a statement of the case.  
38 U.S.C.A. § 7105 (West 2002); see Manlincon v. West, 12 
Vet. App. 238 (1999).

Hence, this case is REMANDED for the following:

The RO should issue a statement of the 
case with regard to the issue of 
entitlement to a disability rating in 
excess of 20 percent for osteoarthritis 
of the left great toe.

Thereafter, if the RO receives a timely substantive appeal 
with regard to the left great toe rating issue, the RO should 
return the case to the Board, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


